Case 1:20-cv-00099-JAO-RT Document 3 Filed 04/27/20 Page 1 of 11                       PageID #: 12




                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII


 HAROLD T. HODGES JR.,           )                   CIV. NO. 20-00099 JAO-RT
 #A0167456,                      )
                                 )                   ORDER DENYING PETITION FOR
           Petitioner,           )                   WRIT OF HABEAS CORPUS AND
                                 )                   DISMISSING ACTION
           vs.                   )
                                 )
 STATE OF HAWAII,                )
                                 )
           Respondent,           )
 _______________________________ )

      ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
                   AND DISMISSING ACTION

        Before the Court is Petitioner Harold T. Hodges Jr.’s (“Hodges[’]”)

 “[P]etition to vacate, Set aside, correct judgement, release petitioner from custody,

 or new trial” (“Petition”). ECF No. 1. Because Hodges is a state prisoner

 challenging his criminal conviction, the Court construes the Petition as brought

 pursuant to 28 U.S.C. § 2254. Hodges again challenges his amended judgment of

 conviction and sentence in State v. Hodges, Cr. No. 16-1-0422(1) (Haw. 2d Cir.

 Ct.).1 See https://www.courts.state.hi.us (follow “eCourt Kokua”; then follow

 1
   Hodges has brought two prior habeas federal petitions and one petition for a writ of mandamus,
 each challenging his conviction in Cr. No. 16-1-0422(1). See Hodges v. Circuit Court of the
 Second Circuit, CIV. NO. 19-00547 JAO-WRP, 2019 WL 6311986 (D. Haw. Nov. 25, 2019)
                                                                                    (continued . . .)
Case 1:20-cv-00099-JAO-RT Document 3 Filed 04/27/20 Page 2 of 11                  PageID #: 13




 “Case Search” for Case ID 2PC161000422) (last visited April 23, 2020)

 (hereinafter “Hodges (Second Circuit)”) (Amended Judgment; Conviction and

 Sentence, filed May 22, 2017).

        For the following reasons, Hodges’ Petition is DENIED with prejudice and

 this action is DISMISSED. Any request for a certificate of appealability is

 DENIED.

                                I. LEGAL STANDARD

        The Court is required to screen all actions brought by prisoners who seek

 any form of relief, including habeas relief, from a governmental entity or officer or

 employee of a governmental entity. See 28 U.S.C. § 1915A(a). Rule 4 of the

 Rules Governing Section 2254 Cases (“Habeas Rule 4”) requires the Court to

 dismiss a habeas petition “[i]f it plainly appears from the petition and any attached

 exhibits that the petitioner is not entitled to relief in the district court.”

        When screening a habeas petition, the Court must accept the allegations of

 the petition as true and construe the petition in the light most favorable to the

 petitioner. See Erickson v. Pardus, 551 U.S. 89, 94 (2007); Scheuer v. Rhodes,

 (. . . continued)
 (denying petition for mandamus as legally frivolous); Hodges v. Hawaii, CIV. NO. 19-00021
 JAO-KJM (D. Haw. Jan. 29, 2019) (dismissing petition as unexhausted and legally frivolous);
 Hodges v. Hawaii, CIV. NO. 17-00323 SOM-KSC, 2017 WL 3586044 (D. Haw. Aug. 17, 2017)
 (abstaining under Younger v. Harris, 401 U.S. 37, 45 -46 (1971), and noting claims are
 unexhausted).

                                              2
Case 1:20-cv-00099-JAO-RT Document 3 Filed 04/27/20 Page 3 of 11              PageID #: 14




 416 U.S. 232, 236 (1974), overruled on other grounds by Davis v. Scherer, 468

 U.S. 183 (1984); see also Corjasso v. Ayers, 278 F.3d 874, 878 (9th Cir. 2002)

 (“Pro se habeas petitioners may not be held to the same technical standards as

 litigants represented by counsel.” (citations omitted)). “It is well-settled that

 ‘[c]onclusory allegations which are not supported by a statement of specific facts

 do not warrant habeas relief,’” however. Jones v. Gomez, 66 F.3d 199, 204 (9th

 Cir. 1995) (quoting James v. Borg, 24 F.3d 20, 26 (9th Cir. 1994)). “[T]he

 petitioner is not entitled to the benefit of every conceivable doubt; the court is

 obligated to draw only reasonable factual inferences in the petitioner’s favor.”

 Porter v. Ollison, 620 F.3d 952, 958 (9th Cir. 2010) (citation omitted). Even a pro

 se petitioner must give fair notice of his claims by stating the factual and legal

 elements of each claim in a short, plain, and succinct manner. See Mayle v. Felix,

 545 U.S. 644, 649 (2005) (“Rule 8 . . . requires only ‘a short and plain statement,’”

 while “Rule 2(c) of the Rules Governing Habeas Corpus Cases requires a more

 detailed statement.”). Allegations that are vague, conclusory, or palpably

 incredible, and that are unsupported by a statement of specific facts, are

 insufficient to warrant relief and are subject to summary dismissal. See

 Blackledge v. Allison, 431 U.S. 63, 76 (1977) (citing Herman v. Claudy, 350 U.S.

 116, 119 (1956)); see also Jones, 66 F.3d at 204–05 (citing James, 24 F.3d at 26).

                                            3
Case 1:20-cv-00099-JAO-RT Document 3 Filed 04/27/20 Page 4 of 11                      PageID #: 15




                II. BACKGROUND AND GROUNDS FOR RELIEF2

        Hodges was convicted and sentenced in Cr. No. 16-1-0422(1) on December

 2, 2016 in the Circuit Court of the Second Circuit, State of Hawai‘i (“circuit

 court”).3 See Hodges (Second Circuit) (Minutes dated Dec. 2, 2016). On May 22,

 2017, the circuit court issued an amended judgment of conviction and sentence.

 See id. (Amended Judgment; Conviction and Sentence). Although Hodges

 directly appealed, see State v. Hodges, CAAP-XX-XXXXXXX, the Hawai‘i

 Intermediate Court of Appeals (“ICA”) dismissed the appeal on January 23, 2018

 for his failure to file an amended opening brief as directed. See id. (Order

 Dismissing Appeal).

        Hodges has filed at least three state post-conviction petitions pursuant to

 Rule 40 of the Hawai‘i Rules of Penal Procedure (“HRPP”), two of which remain

 pending before the circuit court. See Hodges v. State, S.P.P. 17-1-00012 (Haw. 2d

 Cir. Ct.) (petition filed June 20, 2017 with Case ID 2PR171000012) (dismissed

 pursuant to Order filed Sept. 6, 2017 granting State’s motion to dismiss); Hodges


 2
   These facts are taken from the Petition, Hodges’ previous federal petitions, and state criminal
 and civil proceedings related to Cr. No. 16-1-0422(1). See Fed. R. Evid. 201(b).
 3
   Hodges pled guilty to: Attempted Promoting a Dangerous Drug in the Second Degree (Count
 1); Promoting a Dangerous Drug in the Second Degree (Count 2); Attempted Promoting a
 Detrimental Drug in the First Degree (Count 3); and Prohibited Acts Related to Drug
 Paraphernalia (Count 4). He was sentenced to consecutive ten-year terms of imprisonment in
 Counts 1 and 2, to run concurrently with five-year terms of imprisonment in Counts 3 and 4.

                                                  4
Case 1:20-cv-00099-JAO-RT Document 3 Filed 04/27/20 Page 5 of 11                     PageID #: 16




 v. State, S.P.P. 17-1-00019 (Haw. 2d Cir. Ct.) (petition filed Nov. 20, 2017 with

 Case ID 2PR171000019) (pending); Hodges v. State, S.P.P. 20-1-0000007 (Haw.

 2d Cir. Ct.) (petition filed Mar. 25, 2020 with Case ID 2CPN-XX-XXXXXXX)

 (pending).

        On March 2, 2020, Hodges filed the present Petition, which is largely

 incoherent. Hodges first asserts that the state circuit court lacked jurisdiction over

 his criminal proceedings because the “state being a corporation in case no. 16-1-

 0422, the CI[R]CUIT COURT OF THE S[E]COND CIRCUIT can only be civil or

 commerce under U.C.C.” Pet., ECF No. 1 at 1.4 He argues that, when he spelled

 his name in capital and lower case letters at trial, this represented a successful

 challenge to the state court’s jurisdiction over his state criminal proceedings. He

 asserts jurisdiction lies in this federal district court pursuant to 28 U.S.C. § 1391

 and “artical [sic] 3,[ ]§ 2.” Id. It is unclear whether he refers to jurisdiction over

 his state criminal proceedings or over his Petition.

        Hodges next asserts that this federal district court lacks jurisdiction under

 Article I, Section 8, Clause 17,5 and Article IV, Section 3, Clause 2 of the United


 4
  The Court refers to the pagination assigned to filed documents by the Federal Judiciary’s Case
 Management/Electronic Case Files system (“CM/ECF”).
 5

               The Congress shall have Power . . . To exercise exclusive Legislation in all
                                                                                  (continued . . .)

                                                5
Case 1:20-cv-00099-JAO-RT Document 3 Filed 04/27/20 Page 6 of 11                        PageID #: 17




 States Constitution.”6 Id. at 2. It is again uncertain whether he refers to

 jurisdiction over his state criminal proceedings or over the Petition. He claims

 that, because Hawai‘i was allegedly illegally annexed by President William

 McKinley, it is not a territory or property of the United States, thus, federal

 jurisdiction is improper over him because Hawai‘i is beyond ten miles from

 Washington, D.C. Id. at 2–3.

         Finally, Hodges asserts that he is not a “corporate entity,” therefore, he has

 absolute immunity from suit under the Equal Protection Clause of the Fourteenth

 Amendment. Id. at 4.




 (. . . continued)
                  Cases whatsoever, over such District (not exceeding ten Miles square) as may,
                  by Cession of particular States, and the Acceptance of Congress, become the
                  Seat of the Government of the United States, and to exercise like Authority
                  over all Places purchased by the Consent of the Legislature of the State in
                  which the Same shall be, for the Erection of Forts, Magazines, Arsenals,
                  dock-Yards, and other needful Buildings[.]

 U.S. Const. art. I, § 8, cl. 17.
 6

                 The Congress shall have Power to dispose of and make all needful Rules and
                 Regulations respecting the Territory or other Property belonging to the United
                 States; and nothing in this Constitution shall be so construed as to Prejudice
                 any Claims of the United States, or of any particular State.

 U.S. Const. art. IV, § 3, cl. 2.

                                                   6
Case 1:20-cv-00099-JAO-RT Document 3 Filed 04/27/20 Page 7 of 11            PageID #: 18




                                  III. DISCUSSION

       To the extent that they can be understood, Hodges’ claims are legally

 frivolous. He appears to rely on a “sovereign citizen” theory to assert that he is

 not subject to prosecution, or to any exercise of jurisdiction over him in the United

 States or in the State of Hawai‘i. This legal theory originated in the context of tax

 protests, and is generally advanced to challenge state and federal laws and

 judgments. It has been uniformly rejected, in all of its various forms, by state and

 federal courts. See, e.g., United States v. Jagim, 978 F.2d 1032, 1036 (8th Cir.

 1992) (concluding that defendant’s argument that the federal court lacked

 jurisdiction because he was a citizen of the “sovereign state of Idaho” but not a

 United States citizen, was “completely without merit” and “patently frivolous”);

 United States v. Sloan, 939 F.2d 499, 500–01 (7th Cir. 1991) (concluding

 argument that court lacked jurisdiction because defendant was a citizen of the

 State of Indiana but not of the United States, was “simply wrong”); Conerly v.

 Paran LLP, Case No. 1:19-cv-00043-DCN, 2019 WL 3848781, at *2 (D. Idaho

 Aug. 14, 2019) (dismissing similar petition as meritless); United States v.

 Delatorre, No. 03 CR 90, 2008 WL 312647, at *2 (N.D. Ill. Jan. 30, 2008) (stating

 jurisdiction exists regardless of “whether [the defendant’s] name is written in all

 capital letters or a mix of capital and lower case letters, or whether he identifies

                                            7
Case 1:20-cv-00099-JAO-RT Document 3 Filed 04/27/20 Page 8 of 11             PageID #: 19




 himself as . . . the ‘authorized representative of the corporate fiction-

 entity/debtor’”).

       The Ninth Circuit Court of Appeals, the District Court for the District of

 Hawaii, and Hawai‘i state courts have also consistently rejected this argument.

 See, e.g., United States v. Lorenzo, 995 F.2d 1448, 1456 (9th Cir. 1993) (holding

 the United States District Court for the District of Hawaii has jurisdiction over

 Hawai‘i residents claiming they are citizens of the Sovereign Kingdom of Hawaii);

 Gilbert v. Fed. Nat’l Mortg. Ass’n, CIV. NO. 17-00575 JMS-KSC, 2017 WL

 6519017, at *4 (D. Haw. Dec. 20, 2017) (same) (citing id.); State v. Kaulia, 128

 Hawai‘i 479, 487, 291 P.3d 377, 385 (2013) (concluding that “[i]ndividuals

 claiming to be citizens of the Kingdom [of Hawai‘i] and not of the State are not

 exempt from application of the State’s laws” (citations omitted)); Penaflor v.

 United States, CIV. NO. 18-00458 JAO-KJM, 2018 WL 6440872, at *2 (D. Haw.

 Dec. 7, 2018) (dismissing action for declaratory judgment that Hawaii’s admission

 to the United States was nullified by the 1993 Apology Resolution, for failure to

 state a claim). Even when Hodges himself made similar claims in a habeas

 petition filed in January 2019 when he alleged that the state court lacked

 jurisdiction over him as a corporate entity, this Court held that he failed to state a

 claim for relief. See Hodges v. Hawaii, CIV. NO. 19-00021 JAO-KJM (D. Haw.

                                            8
Case 1:20-cv-00099-JAO-RT Document 3 Filed 04/27/20 Page 9 of 11           PageID #: 20




 Jan 29, 2019) (Order Denying In Forma Pauperis Application and Dismissing

 Petition).

       Generally, a federal court will not grant a state prisoner’s petition for habeas

 relief until the prisoner has exhausted his available state remedies for all claims

 raised. See Rose v. Lundy, 455 U.S. 509 (1982); 28 U.S.C. § 2254(b). As a matter

 of comity, a petitioner must give the state courts a “fair opportunity” to act on each

 of his claims before he presents those claims in a federal habeas petition.

 O’Sullivan v. Boerckel, 526 U.S. 838, 844 (1999); see also Duncan v. Henry, 513

 U.S. 364, 365 (1995). A claim remains unexhausted until the petitioner has given

 the highest available state court the opportunity to consider the claim through

 direct appeal or state collateral review proceedings. See Casey v. Moore, 386 F.3d

 896, 916 (9th Cir. 2004); Garrison v. McCarthy, 653 F.2d 374, 376 (9th Cir.

 1981).

       Nonetheless, § 2254(b)(2) provides that “[a]n application for a writ of

 habeas corpus may be denied on the merits, notwithstanding the failure of the

 applicant to exhaust the remedies available in the courts of the State.” 28 U.S.C. §

 2254(b)(2). Although Hodges has at least two state post-conviction petitions

 pending before Hawai‘i state courts, one of which was filed after the present

 Petition, it is appropriate to deny Hodges’ claims here because they plainly lack

                                           9
Case 1:20-cv-00099-JAO-RT Document 3 Filed 04/27/20 Page 10 of 11             PageID #: 21




 merit and are legally frivolous. See Cassett v. Stewart, 406 F.3d 614, 623–24 (9th

 Cir. 2005) (holding a court may deny an unexhausted claim on the merits pursuant

 to § 2254(b)(2) when it is “perfectly clear that the applicant does not raise even a

 colorable federal claim” (quoting Granberry v. Greer, 481 U.S. 129, 135 (1987)

 (other citations omitted)); Huynh v. Lizarraga, Case No. 15cv1924-BTM (AGS),

 2020 WL 1324826, at *21 (S.D. Cal. Mar. 20, 2020) (dismissing claim that was

 “so lacking in merit as to allow the Court to deny it notwithstanding” the failure to

 exhaust (citations omitted)). Moreover, the ICA dismissed Hodges’ direct appeal

 as procedurally barred, see State v. Hodges, CAAP-XX-XXXXXXX, and his first state

 post-conviction petition was similarly dismissed, see Hodges v. State, S.P.P. 17-1-

 00012. Thus, Hodges had the opportunity to raise his claims to the highest state

 court and failed to properly do so. Finally, Hodges has been repeatedly warned

 that his claims are frivolous and unexhausted, yet he continues to raise such claims

 without regard to these directions. Accordingly, the Petition is DENIED with

 prejudice and this action is DISMISSED.

                    IV. CERTIFICATE OF APPEALABILITY

       Rule 11(a) of the Rules Governing Section 2254 Cases requires a district

 court to rule on whether a petitioner is entitled to a certificate of appealability in

 the same order in which the petition is denied. See also Fed. R. App. P. 22(b). To

                                            10
Case 1:20-cv-00099-JAO-RT Document 3 Filed 04/27/20 Page 11 of 11              PageID #: 22




 warrant a certificate of appealability regarding the dismissal of Hodges’ claims on

 their merits as legally frivolous, he “must demonstrate that reasonable jurists

 would find the district court’s assessment of the constitutional claims debatable or

 wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Hodges cannot meet the

 Slack standard regarding his claims. Any request for a certificate of appealability

 is DENIED.

                                  V. CONCLUSION

       Hodges’ Petition under 28 U.S.C. § 2254 for a Writ of Habeas Corpus is

 DENIED with prejudice as legally frivolous and this action DISMISSED. Any

 request for a certificate of appealability is DENIED. The Clerk is directed to

 terminate this action and close the file.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawai‘i, April 27, 2020.




 Hodges v. Hawaii, CIV. NO. 20-00099 JAO-RT, Order Denying Petition for Writ of Habeas
 Corpus and Dismissing Action


                                             11
